DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 9-10 of Applicant’s Remarks, filed 10/08/21, with respect to the rejection(s) of claim(s) 1, 6-8, 13-15 and 20-26 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection has been withdrawn since a further review of the specification in view of Applicant’s arguments in combination with what one of ordinary skill in the art would have realized have persuaded Examiner of sufficient support for such a term “global vision model.”
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 6-8, 13-15 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 8 and 15, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of updating display settings based on a user’s eye fatigue and updating a 
In reference to claims 6, 7 and 21-24, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
In reference to claims 13, 14 and 25, these claims depend upon allowable claim 8 and are therefore also deemed allowable.
In reference to claims 20 and 26, these claims depend upon allowable claim 15 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/18/21